Citation Nr: 1129899	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for hypertension with an enlarged heart, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for acne, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and September 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011.  A transcript is of record.

The issue of service connection for acne, to include as due to exposure to herbicide agents, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran was exposed to Agent Orange or other herbicide agents during active service.

2.  The competent and probative evidence preponderates against a finding that the Veteran's hypertension with an enlarged heart, to include as due to exposure to herbicide agents, is due to any incident or event in active service, and hypertension is not shown to have been manifested either in service or within one year after separation from service.

3.  The competent and probative evidence preponderates against a finding that the Veteran's erectile dysfunction is due to any incident or event in active service.

4.  The competent and probative evidence preponderates against a finding that the Veteran's sleep apnea is due to any incident or event in active service.


CONCLUSIONS OF LAW

1.  Hypertension with an enlarged heart, to include as due to exposure to herbicide agents, was not incurred in or aggravated by service, nor may hypertension, as a chronic cardiovascular disease, be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

2.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In November 2006 and April 2009 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the July 2007 rating decision, February 2008 SOC, March 2008 SSOC, May 2008 SSOC, April 2010 SSOC, January 2011 SSOC, and March 2011 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the November 2006 and April 2009 letters which VA sent to the Veteran.

The RO did not afford the Veteran a VA examination, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran had been diagnosed with hypertension, erectile dysfunction, and sleep apnea, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board notes that the Veteran has not been found to be service connected for his hypertension, and that therefore as a matter of law he cannot be found to be service-connected for erectile dysfunction or sleep apnea, secondary to hypertension.   See 38 C.F.R. § 3.310(a) (2010).  However, service connection for erectile dysfunction and sleep apnea will be considered on a direct basis.  

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

In addition, pursuant to a regulatory amendment published after issuance of the 2010 volume of the C.F.R., ischemic heart disease, Parkinson's disease, and hairy cell leukemia have been added to the list of presumptive disabilities.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)). 

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(1)A), (f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation, in Haas v. Nicholson, 20 Vet. App. 257 (2006) and Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rehearing denied, 544 F.3d 1306 (2008).  In its May 2008 decision, the Federal Circuit Court found that VA reasonably had interpreted the statute and regulation as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service, and noted (quoting from a Presidential Executive Order) that the receipt of the Vietnam Service Medal alone does not establish service in Vietnam.  Haas v. Peake, 525 F.3d at 1188.  The Supreme Court declined to review the case, and the decision of the Federal Circuit in Haas v. Peake is now final.  See Haas v. Peake, 129 S. Ct. 1002 (2009).  

In this regard, the Veteran maintains that he is entitled to a presumption of exposure to Agent Orange for his hypertension and acne claims, due to exposure while serving on ships that came within a short distance of the coast of Vietnam.  The Veteran's DD Form 214 indicates that he served part of his active duty on the USS Diamond Head, an ammunition supply ship.  Research conducted by the RO indicates that the ship was in Yankee Station (an offshore point of operation for Navy aircraft carriers and other vessels) in the Gulf of Tonkin, and the 1st and 2nd
(I and II) Corps Areas in May and June of 1967.  The ship did not dock, moor, or anchor in Vietnam or travel to the inland waterways.  The Veteran testified at the June 2011 hearing that he was within two miles of the coast of Vietnam, and in a November 2006 statement he wrote that he was within a mile of the coast.

The Veteran submitted excerpts from the Institute of Medicine of the National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2008, which cite an Australian study indicating herbicide exposure in veterans serving on ships off the coast of Vietnam that converted sea water to drinking water, as the Veteran said was done on the ships on which he served.  The Institute of Medicine study concluded that members of the Blue Water Navy should be presumed to have been exposed to herbicides. 

However, the Secretary of Veterans Affairs, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

In thepresent case, the Veteran's DD Form 214 indicates that he was awarded the National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Service Medal (with Bronze Star).  Under Haas, supra, those decorations, the Veteran's service off the coast of Vietnam, and the Institute of Medicine study do not invoke a presumption that he was exposed to Agent Orange.  Furthermore, the record does not contain direct evidence that the Veteran was exposed to herbicide agents while off the coast of Vietnam.  Accordingly, the list of herbicide-presumptive disabilities is inapplicable to the Veteran's case.

III.  Factual Background and Analysis

The service treatment records (STRs) show that at the Veteran's July 1965 preinduction examination his blood pressure was 126/84.  At a December 1965 examination his blood pressure was again 126/84.  His blood pressure at the August 1968 discharge examination was 100/68.  The STRs do not show a diagnosis of or treatment for hypertension or an enlarged heart.  Furthermore, the STRs do not show any complaints, treatment, or diagnosis related to erectile dysfunction or sleep apnea.  

Private treatment records from November 2001 indicate that an exercise myoview was normal.  It was noted that the Veteran had hypertension, and an ECG was abnormal.  The ECG, which was performed due to a heart murmur, showed a moderate left ventricular diastolic dysfunction, concentric left ventricular hypertrophy, and a trace of mitral regurgitation.  VA treatment records show that the Veteran has been treated for hypertension since 2003.   

November 2005 treatment records with R.G., M.D., a private physician, indicate that the Veteran had high blood pressure.  At April 2006 treatment the Veteran complained of difficulty sleeping, and his wife had told him that he snored and stopped breathing at night.  A May 2006 sleep study showed severe sleep apnea.  VA treatment notes from June 2006 indicate that he was using a mask for sleep apnea.  November 2006 treatment records with Dr. G indicate that the Veteran was responding to the sleep apnea treatment.  Dr. G gave the Veteran a sample of Cialis, an erectile dysfunction medication.

The Veteran wrote in June 2007 that he was treated by Dr. A.W. from 1978 to 1985 and that Dr. AW discovered that he had hypertension right after he got out of the Navy.  Dr. AW had since retired.  The Veteran also wrote that he was effectively treated for hypertension by Dr. W.W., who was retired.  In August 2007 the Veteran wrote that Dr. W.A. diagnosed him with hypertension in 1972.  The Board notes that Dr. WA appears to be the same person as Dr. AW, whom the Veteran wrote about in June 2007, because they have the same first and last names with the order reversed.  In April 2008 the Veteran wrote that he feels that the blood pressure reading from his discharge examination is invalid because of an issue with the vision test and because the Navy wanted the improved results to ensure that he could be separated from service.  Dr. G wrote in February 2010 that he had been treating the Veteran for hypertension.  Prior to that the Veteran had been treated for hypertension by VA and Dr. WA.  May 2010 VA treatment records indicate that he has had hypertensive vascular disease since 1972.

The Veteran testified at the June 2010 hearing that his erectile dysfunction started about 10 years before and that he began treatment with Dr. G for it about 5 or 6 years before.  He had taken medication for high blood pressure since 1980 and began treatment for it about 10 years after service.  The Veteran testified that he had used a machine issued by VA for sleep apnea for 5 or 6 years.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

There is no dispute that Veteran is competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

We recognize the arguments advanced by the Veteran that his hypertension with an enlarged heart, erectile dysfunction, and sleep apnea are service connected.  However, the Veteran is not competent to state an opinion that his hypertension, which was diagnosed four to ten years after service, was related to the blood pressure readings when he entered service and that the lower reading from his discharge examination is invalid.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, hypertension requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

There is no competent evidence of record indicating that the Veteran's erectile dysfunction and/or sleep apnea are related to service on a direct basis.  The Board also notes that the Veteran did not have complaints of either disorder for over 30 years after separation.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Because the evidence preponderates against the claim of service connection for hypertension with an enlarged heart, to include as due to exposure to herbicide agents, and for erectile dysfunction and sleep apnea , the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension with an enlarged heart, to include as due to exposure to herbicide agents, is denied.

Service connection for erectile dysfunction is denied.

Service connection for sleep apnea is denied.


REMAND

The STRs show that at the Veteran's August 1968 separation examination he was diagnosed with acne vulgaris on the head, face, neck, and scalp.  In December 2007 the Veteran had a VA dermatology consultation.  On examination he had numerous small and large seborrheic keratoses on his body and face.  Thirty of them were treated with liquid nitrogen.

The Veteran's wife, M.T.G., wrote in a March 2010 statement that when she met the Veteran in 1965 his complexion was clear.  She noticed that after he returned from Vietnam he had a poor complexion due to acne, and that when he was discharged three months later in August 1968 it had deteriorated to a more severe skin problem.  Ms. G wrote that Dr. A diagnosed the Veteran with severe acne in 1972 and recommended that he keep his face clean with daily washing and hot compresses.  The acne was on his face, back, and head, and he developed scars as a result of it.  The Veteran still occasionally had blemishes and lesions on his head, neck and face that lasted for days to weeks.  A May 2010 pharmacy receipt indicates that the Veteran received Doxycycline 100 mg., which is used to treat bacterial infections, including those that cause acne.  The Veteran testified at his June 2011 hearing that he started to break out in May 1968.

The three salient benchmarks for determining when a VA examination is necessary are competent evidence of a current disability or recurrent symptoms, establishment of an in-service event, injury, or disease, and indication that the current disability may be associated with an in-service event.  McClendon, supra; see 38 C.F.R. § 3.159(c).  The Board finds that under the standard of McClendon, a VA examination is necessary before this claim can be decided on the merits because there is evidence of a current skin disorder, there was in-service diagnosis of acne vulgaris, and it is not clear whether there is a relationship between the current disorder and the in-service diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for acne.  Invite the Veteran to submit all pertinent evidence in his possession, and explain to him the types of evidence which it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo an examination for acne.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's in-service and post-service treatment records.  

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should identify any skin disorders that the Veteran has.

b.  The examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed acne or other skin disorder(s) was/were caused directly by or arose during military service, or whether such incurrence or causation is unlikely (i.e., less than a 50 percent probability).  A rationale should be provided for any opinion rendered.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why that is so.

3.  Thereafter, readjudicate the Veteran's claim for service connection for acne.  If the decision remains adverse to the Veteran, he and his representative must be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


